COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-05-263-CV
 
DELBRA
L. WILSON                                                             APPELLANT
 
                                                   V.
 
OFFICE
OF COURT ADMINISTRATION                                        APPELLEE
 
                                               ----------
             FROM
THE 48TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
By letter dated September 23, 2005, we notified appellant Delbra
Wilson that the trial court clerk responsible for preparing the record in this
appeal had informed the court that payment arrangements had not been made to
pay for the clerk=s record.  See TEX. R. APP. P.
35.3(a)(2).  Our letter stated that
we would dismiss this appeal for want of prosecution unless appellant, within
ten days, made arrangements to pay for the clerk=s record and provided this court with proof of payment or of an
arrangement to pay for the clerk=s record. 




Because appellant has not paid for or made payment arrangements for
the clerk=s record, it
is the opinion of the court that the appeal should be dismissed for want of
prosecution.  Accordingly, we
dismiss the appeal.  See TEX. R. APP. P. 37.3(b), 42.3(b).
Appellant shall pay all costs of the appeal, for which let execution
issue.
 
PER
CURIAM                       
PANEL D:   WALKER, J.; CAYCE, C.J.; and MCCOY,
J.
 
DELIVERED: October 13, 2005
 




[1]See Tex. R. App. P. 47.4.